IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


C.P. AND D.P.                                 : No. 115 WM 2020
                                              :
                                              :
             v.                               :
                                              :
                                              :
S.C. AND C.P.                                 :
                                              :
                                              :
PETITION OF: S.C.                             :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of January, 2021, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.